Title: From George Washington to Sarah Bomford, 28 August 1774
From: Washington, George
To: Bomford, Sarah



Madam—
Augt 28th 1774

In acknowledging the receipt of your obliging favour of the 25th of May ⟨(w⟩hich came to my hands a few days ago) I should find myself much at ⟨a⟩ loss if I did not consider the many flattering ⟨ex⟩pressions containd in it as the effect of your politeness—not my deserts—however if in my part of the transaction of Mrs Savages’s Business in this Country I have been able to give satisfaction to that Lady & her Friends & convince them that her Interest has been the governing motive of my Conduct I shall think myself happy, more especially as the unreasonable delays which have attended the prosecution of this ⟨Suit⟩ woud naturally lead strangers to beleive that there had been a very great remissness somewhere—A few Months ago I flattered myself into a belief that we were upon the Eve of remitting the Money having obtaind a judgment immediately upon which I orderd Execution but when behold! as the Doctr had one card more to play, havg playd all the Game but that he was resolvd not to give it up, & stop’d the Execution by obtaining an Inju[n]ction in Chancery wch however as we were determind to ferret him out of this hold as soon as possible would not have availd him long had it not been for a circumstance which is a publick misfortune to this country as well as peculiarly unlucky & injurious to Mrs Savage & that is a total Stop to all judicial

proceedings for want of a Fee Bill which we were deprivd of by a sudden & unexpected Dissolution of our Assembly (or Parliament) in May last, & by the unhappy differences which at this time subsists betwn great Britain & her Colonies which has thrown every thing into great confusion & disorder from whence I cannot with certainty, say when we shall be reliev’d.
This being the Situation of things, it does in my opinion behoove Mrs Savage not to be unprovid[ed] with a will as by the Doctrs Bond her Annuity is devisable and if her obligation’s to your Family did not call for a grateful return it would be a wrong to suffer the small pittance she reservd to herself at the time of her unhappy Marriage to fall into the hands of a v——n who has not only endeavourd to wrong [her] of it but would I suppose deprive her of the very means of Existance if he could do it. I should do injustice to my own feelings, at the sametime I should discover a very great want of taste if I was to decline a corrispondance which confers such honr upon me as yours does Mrs Washington also thanks you for your polite notice of her & begs your acceptance of her Complimen⟨ts⟩ & that you will take the trouble of presenting them to Mrs Savage at the sametime to whom please also to make a tender of my best respects & infor⟨m⟩ her (as I have also done in former Letter wch I suppose ha⟨s⟩ miscarried) that the black Wax on my Letter was occasion⟨d⟩ by the death of Miss Custis who⟨m⟩ we were unhappily deprivd of in June—73. though unknow, I take the liberty of pr⟨e⟩senting my Complimts to Mr Bomford & to assure you with great re⟨gard⟩ tha⟨t⟩ I have the honr to be Madm Yr Most obt & oblg. Hble Servt

Go: W——n

